Notice of Allowance
After thorough search, prosecution history and currently filed amendment/argument claims 1-20 are being allowed.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/7/22 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/7/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Reasons for Allowance
An updated search has been performed, and no prior art has been found that alone, or in any reasonable combination would read on the claims as amended.
DI IORIO et al. (US 20190354963 A1) teaches A cryptographic transaction processing system provides read and write interfaces to one or more distributed ledger systems managing respective distributed ledger systems (e.g. blockchains). The system uses the read interfaces to obtain distributed ledger data for respective local data stores that store the data optimized for reading. The data includes confirmed and preferably unconfirmed transactions. Client facing interfaces are provided to client wallets to conduct transactions with respective ledgers. A registration interface is provided to wallets to register public parent keys for respective transaction addresses managed by the wallets for transactions conducted with the ledgers. The registration interface provides read registration identifiers in return. An identifier may be provided by a wallet in a single request for read operations by the system where the system generates addresses using the parent public key associated with the identifier rather than receive respective addresses in separate read requests.
Christensen et al. (US 20200036514 A1) teaches An apparatus, system, and method are disclosed for data recording and retrieval on one or more blockchains using an operational token. One apparatus includes a processor and a memory storing code executable by the processor, wherein the processor receives a first request that contains input data and tag data. The processor stores the input data to a shared ledger of a first blockchain based on the tag data and generates an operation token corresponding to the first request. Here, the operation token associated the input data with a user and an operation identified corresponding to the stored input data. Additionally, the processor transmits the operation token to a user. 
Moy et al. (US 20180375840 A1) teaches System and method for using a distributed ledger gateway are disclosed. In one embodiment, in an information processing apparatus comprising at least one computer processor, a method for interacting with a plurality of distributed ledgers may include: (1) receiving a client request comprising a payload to be written to one of a plurality of distributed ledgers and metadata extracted from the client request; (2) identifying a destination distributed ledger of the plurality of distributed ledgers; (3) logging a source of the request and the destination distributed ledger; (4) encrypting the payload; and (5) routing the encrypted payload to the destination distributed ledger.
The combination of DI IORIO et al. and Christensen et al. and Moy et al. fail to disclose “A method for communication routing among a plurality of distributed ledgers, comprising: registering, by a distributed ledger routing engine comprising at least one computer processor, a plurality of participants, each participant associated with at least one distributed ledger of a plurality of distributed ledgers, at least two of the participants associated with different distributed ledgers; storing, by the distributed ledger routing engine, registration information for each of the participants in a registry, the registration information identifying the at least one distributed ledger with which the participant is registered; receiving, by the distributed ledger routing engine and from a messaging entity, a communication for one of the participants; identifying, by the distributed ledger routing engine and from the registration information, the distributed ledger with which the participant is associated; and routing, by the distributed ledger routing engine, the communication to a messaging service for the identified distributed ledger; wherein the messaging service writes the communication to its node in the identified distributed ledger” as recited in the independent claims.
It would not have been obvious to one of ordinary skill in the art at the time the invention was made to have employed this method because none of the cited reference teach the limitation of instant claim as a whole or in combination in a cumulative manner while still allowing for plausible motivation to combine the references. At least based on these aforementioned reasons the present invention is in condition for allowance.
Patentability of the claims relate to each of the claims as a whole and not to any particularly claimed feature or group of features. It is the combination of claimed features as a whole in each of the allowed claims that have been found to be statutory, enabled, definite, novel, and non-obvious.
Each dependent claim, even when not: specifically addressed herein, has been found to include a combination of features such that each dependent claim is neither anticipated nor obvious over the arts of record, and the test for patentability has been properly applied to each allowed dependent claim. Thus, the patentability of the dependent claims is not based solely on their dependency on an allowed independent claim. In other words, each of the claims sets forth the inventors’ contribution with particularity, and each claim is allowable in light of the complete language of the claim, as well as equivalents.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James R Hollister whose telephone number is (571)270-3152. The examiner can normally be reached Mon - Fri 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571) 270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






James Hollister
/J.R.H./Examiner, Art Unit 2456                                                                                                                                                                                                        6/10/22
/HAMZA N ALGIBHAH/Primary Examiner, Art Unit 2456